Banke, Judge.
This is a discretionary appeal from an order of the superior court reversing an award of the State Board of Workers’ Compensation. The administrative law judge heard testimony from the claimant concerning the extent of her injury and her physical incapacity, as well as conflicting medical evidence on these issues. It is undisputed that claimant injured her wrist while performing her assigned job. The injury was diagnosed variously as a “strain... possible neuritis,” or tendinitis. A lace-up splint was prescribed. Held:
The award of the State Board, while not demanded by the evidence, is supported by the evidence and must be affirmed. “Neither the superior court nor . the Court of Appeals has any authority to substitute itself as the fact finding body in lieu of the board.” Atkinson v. Home Indemnity Co., 141 Ga. App. 687 (234 SE2d 359) (1977).

Judgment reversed.


Deen, P. J., and Carley, J., concur.